IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 104 MM 2021
                                                  :
                      Respondent                  :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 ERIC EUGENE SMALL,                               :
                                                  :
                      Petitioner                  :


                                         ORDER



PER CURIAM

       AND NOW, this 4th day of January, 2022, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED. This denial does not bar Petitioner from

attempting to pursue similar relief in a subsequent Post Conviction Relief Act petition.

       Justice Brobson did not participate in the consideration or decision of this matter.